119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lennie Darrold SIMS, Petitioner-Appellant,v.Bert RICE, Warden;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 96-55981.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997.**Decided July 18, 1997.Submitted July 14, 1997.

1
Before HUG, KOZINSKI, and LEAVY, JJ.


2
MEMORANDUM*


3
Lennie Darrold Sims, a California state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 habeas petition challenging his kidnapping conviction.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo, see Santamaria v. Horsley, 110 F.3d 1352, 1354 (9th Cir.1997), and affirm for the reasons stated in the report and recommendation filed on June 17, 1996 and adopted by the district court on May 15, 1996.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Sim's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3